DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Current Status of Claims
Claims 1-20 are amended.

Response to Amendment
The amendment filed on 02/07/2022 with submitted amended claims are directed to an invention that is independent or distinct from the invention originally elected and examined on 03/31/2021 and 10/07/2021 (see MPEP § 818.01 and § 818.02(a)) for the following reasons:  

•	Previously elected and examined independent claims recited and claimed automatically record data corresponding to a first program from a first channel and a first transmission source, wherein the first program is classified in the at least one common domain; automatically record data corresponding to a second program from a second channel and a second transmission source, wherein the second program is classified in the at least one common domain; and display the first program and the second program within a channel- specific view of a program guide that obscures or removes identification of the first transmission 

•	Currently amended independent claims recite and claim a different subject matter from the originally elected invention. Such as, process the at least one multimedia program using at least one machine-learning algorithm, wherein the at least one machine-learning algorithm compares the first plurality of multimedia features to the second plurality of multimedia features; based on the comparison of the first plurality of multimedia features to the second plurality of multimedia features, generate at least one confidence score; and based on the at least one confidence score exceeding a confidence threshold, automatically record the at least one multimedia program; without incorporating into all the independent claims the previously claimed features that were originally elected and examined on the previous office actions.

Since the applicant has received multiple office actions on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits, see MPEP § 818.01.  
Accordingly, amended independent claims are drawn to non-elected invention is non-responsive - See 37 CFR 1.142(b) and MPEP § 821.03.   Applicant is required to re-instate the claims originally presented and acted upon by the Office on their merits, see MPEP §818.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423